Citation Nr: 1611533	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-03 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $979.33, to include the question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which retroactively reduced the Veteran's benefits effective October 6, 2008, due to incarceration.  The reduction resulted in an overpayment of $970.33.  The July 2009 decision by the Committee on Waivers and Compromise of the RO, which denied the request for the waiver of the overpayment, is on appeal.  This matter was remanded by the Board in July 2013.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran's appeal was remanded by the Board in July 2013.  The remand required the RO to audit the Veteran's compensation benefits account to provide the basis for the calculation of the overpayment and account for any overpayment that was repaid by the Veteran.  The RO was then to adjudicate the issue of whether the overpayment was properly created, and if so, reconsider whether a waiver is warranted.  In the event the matter remained denied on either basis, the RO was then to issue a supplemental statement of the case to the Veteran and his representative, and also determine whether the Veteran is now able and willing to report to his requested Board hearing.

Following the July 2013 remand, the RO completed an audit as to March 2008 and December 2008 only, and sent that to the Veteran with a July 2013 letter stating that the overpayment was created while he was incarcerated and concluding that the debt was properly calculated.  In August 2013, the RO sent the Veteran an audit pertaining to May 1989 to December 2004 with a similar letter.  The Veteran wrote to the RO in August 2013 clearly stating, "I do not understand all these amounts."  The RO took no further action.  The RO did not provide any explanation of the decision related to the validity of the debt, did not readjudicate the matters on appeal, and did not offer the Veteran his requested hearing.  The RO did not substantially comply with the Board's July 2013 remand.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand this issue for compliance.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Adjudicate the issue of whether the overpayment in this case was properly created, taking into consideration the Veteran's challenges to the validity of the debt.  If the overpayment in this case is determined to have been properly created, entitlement to a waiver should again be considered.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case.

2.  Also, if the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should determine whether the Veteran is able and willing to report for a Travel Board hearing or a videoconference hearing.  If appropriate, the desired hearing should be scheduled.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2015).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




